TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00526-CV


In re Thomas R. Phillips





ORIGINAL PROCEEDING


PER CURIAM

		This is an election mandamus.  Relator Thomas R. Phillips, currently Chief Justice
of the Supreme Court of Texas, is the Republican Party's candidate for Chief Justice of the Supreme
Court of Texas in the November 2002 general election.  Respondent, Clifford F. William, is the
Libertarian Party's candidate.  Other respondents in this proceeding are, David DeLamar, the Texas
Libertarian Party Chair and Gwen Shea, the Secretary of State for the State of Texas.
		Relator contends that, despite DeLamar's knowledge that William is not an attorney
licensed to practice law in the State of Texas, DeLamar has refused to declare William ineligible for
the office of chief justice and has refused to take the actions necessary to insure William's name does
not appear on the November 2002 general election ballot.  Relator asks this Court (1) to declare
William ineligible for the office of chief justice; (2) to issue a writ of mandamus ordering respondent
DeLamar to declare William ineligible for the office of Chief Justice of the Supreme Court of Texas
and to notify William and Secretary of State Shea of William's ineligibility to be placed on the
November 2002 general election ballot; and alternatively, (3) to issue a writ of mandamus directing
respondent Secretary of State Shea to declare William ineligible for the office of chief justice and
to not place William's name on the November 2002 general election ballot.  

Discussion
		Relator contends that William's name should not be included among the candidates
for chief justice on the November 2002 general election ballot because William is ineligible for that
office.  The Texas Constitution provides that "No person shall be eligible to serve in the office of
Chief Justice . . . unless the person is licensed to practice law in this state and . . ., at the time of
election, . . . has been a practicing lawyer, or a lawyer and judge of a court of record together at least
ten years."  Tex. Const. Art. V, § 2 (West 1993).  
		There is no dispute about the fact that William does not possess a license to practice
law in the State of Texas.  William in his response filed in this Court concedes the fact that he is not
an attorney licensed to practice law in the State of Texas. (1)  Therefore, he is barred by the Texas
Constitution from being eligible to seek the office of Chief Justice of the Texas Supreme Court.  
		Relator contends that, despite DeLamar's knowledge that William is not licensed to
practice law in the State of Texas, he has refused to declare William ineligible for the office of chief
justice and has failed to take the actions necessary to insure William's name does not appear on the
November 2002 general election ballot.  DeLamar responds that the permanent Libertarian Party
convention chair, Geoffrey Neale, is the only appropriate authority subject to mandamus.  We
disagree.  Neal's authority to act terminated upon adjournment of the 2002 convention and upon
election of DeLamar as the new party chair.  As chair of the Libertarian Party DeLamar is the only
person with authority over the Libertarian Party's candidates.  
	The election code specifically provides procedures for declaring a candidate ineligible for
a office.  

A candidate may be declared ineligible only if (1) the information on the candidate's
application for a place on the ballot indicates that the candidate is ineligible for the
office or (2) facts indicating that the candidate is ineligible are conclusively
established by another public record.  


Tex. Elec. Code Ann. § 145.003(f) (West Supp. 2002).  When presented with an application for a
place on the ballot or another public record containing information pertinent to a candidate's
eligibility, the appropriate authority shall promptly review the record.  Id. § 145.003(g).  If the
appropriate authority determines that the record establishes ineligibility, the authority shall declare
the candidate ineligible. Id.  If a candidate is declared ineligible, the authority making the declaration
shall promptly give written notice of the declaration of ineligibility to the candidate.  Id. §
145.003(i).  Based upon this record, we conclude that Clifford F. William is ineligible to be a
candidate for the office of Chief Justice of the Texas Supreme Court.  
Conclusion
 Therefore, we grant mandamus relief and order DeLamar immediately to declare
Clifford F. William ineligible for the office of Chief Justice of the Supreme Court of Texas and to
immediately notify Clifford F. William and the Texas Secretary of State Gwen Shea of William's
ineligibility to be placed on the November 2002 general election ballot. 
		The writ of mandamus will issue August 30, 2002.


Before Justices Kidd, Yeakel and Puryear
Filed: August 30, 2002
Publish
1.   William is a party to a lawsuit in federal court seeking to establish that a non-attorney may
run for Chief Justice of the Supreme Court of Texas.  Mitchell v. Shea et al., No. H-02-2167 (S.D.
Tex.) (currently pending).